 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                                         Case No.: 2:15-cv-01743-MMD-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                   (Docket No. 507)
14   400 ACRES OF LAND, MORE OR LESS,
     SITUATE IN LINCOLN COUNTY, STATE
15   OF NEVADA, et al.,
16          Defendant(s).
17         Pending before the Court is Defendant Sheahan Family Landowners’ unopposed request
18 to reschedule the settlement conference in this case. Docket No. 507. The motion is GRANTED.
19 The settlement conference is continued to 9:30 a.m. on October 28, 2019. Settlement conference
20 statements shall be submitted, in an envelope marked “Confidential,” directly to the undersigned’s
21 box in the Clerk’s Office not later than 3:00 p.m. on October 21, 2019. DO NOT SERVE A
22 COPY ON OPPOSING COUNSEL. All other requirements outlined in the Court’s order at
23 Docket No. 503 remain in effect.
24         IT IS SO ORDERED.
25         Dated: September 16, 2019
26                                                             ______________________________
                                                               Nancy J. Koppe
27                                                             United States Magistrate Judge
28

                                                   1
